Citation Nr: 1609878	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach disorder, claimed as stomach ulcers.
   
2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 23 to August 28, 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the issue of service connection for stomach ulcers and then denied service connection for both disabilities.

The record reflects that the Veteran has been diagnosed with more than one psychiatric condition.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled in September 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection for a stomach disorder prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for a stomach disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied entitlement to service connection for an organic stomach condition.  The Veteran was notified of this decision in April 1994, and he did not perfect an appeal.

2.  Evidence received since the April 1994 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a stomach disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening the claim for service connection for a stomach disorder, the claim to reopen is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

New and Material Evidence 

The Veteran first applied for service connection for stomach ulcers in September 1993.  His claim was disallowed by rating action in April 1994 because there was no evidence of a stomach condition or chronic ulcer.  The Veteran did not appeal the determination and it became final.

In March 2007, the Veteran requested to reopen the claim for service connection for a stomach disorder.  In a November 2013 rating decision, the RO reopened the claim, then confirmed and continued the previous denial of service connection.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the claim was previously denied because there was insufficient evidence of a current stomach condition.  Since then, VA treatment records have been associated with the claims file that show the Veteran has been prescribed omeprazole for reflux or stomach ulcers.  In addition, the Veteran underwent a VA examination in November 2013 in which the examiner indicated that the Veteran had a UGI chronic condition.  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for a stomach disorder is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a stomach disorder is granted.


REMAND

Review of the record reflects that further development is necessary.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Stomach Disorder

The Veteran contends that he was hospitalized with stomach ulcers in 1980 during service and that he continues to be treated for ulcers.  See the December 2013 notice of disagreement.  

Service treatment records (STRs) indicate that in August 1980, the Veteran reported having ten days of vomiting blood clots (hematemesis), nausea, and chest pain.  He was hospitalized and found to have acute erosive gastritis.  

In November 2013, the Veteran was afforded a VA stomach examination.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the an in-service injury, event, or illness because an esophagogastro duodenostomy performed shortly after discharge revealed gastritis, normal duodenum, and no gastric ulcers.  As such, no stomach ulcers were found during his month in service.  The examiner also stated that "the Veteran clearly has a UGI chronic condition which does not respond to omeprazole."  However, the examiner did not opine on whether the in-service gastrointestinal (GI) treatment relates to any current GI condition.  As such, a medical opinion addendum is necessary to determine whether the Veteran's current GI condition is related to the in-service gastritis.

Acquired Psychiatric Disorder

The Veteran contends that his PTSD is the result of being beaten up in service by his drill sergeants, including punches to his face and kicks in his stomach.  He states that the beatings resulted in black eyes, cuts on his face, and a hospitalization.  See the August 2013 statement.

STRs indicate that in August 1980, the Veteran referred for a psychiatric evaluation by the GI clinic, and was found to have situational depression.  In addition, a chaplain interviewed the Veteran and noted that the Veteran "appeared extremely depressed" and complained that he could not eat, regurgitated food, spit up blood, could not sleep, and had chest pains.  STRs are silent for mention of treatment for black eyes, cuts on the face, or bruises on the stomach.

In November 2013, the Veteran had a VA PTSD examination.  Although the examiner opined that the Veteran's PTSD was at least as likely as not related to the claimed in-service stressor, the RO denied the claim because the Veteran's stressor was not verified.  However, there is no formal determination in the claims file that there was insufficient information to corroborate the stressors.  It is unclear what, if any, steps the RO took to verify the Veteran's claimed stressor, including attempting to obtain any possibly outstanding records from William Beaumont hospital.  As such, the RO should attempt to verify the Veteran's stressor or make a determination that such verification is not possible. 

In addition, the November 2013 VA examiner found that the Veteran had major depressive disorder, but did not opine on whether the depression is related to the in-service situational depression.  As such, a medical opinion addendum is necessary to determine whether the Veteran's current depression is related to the diagnosed in-service situational depression.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to verify the Veteran's claimed PTSD stressor, to include those described in his August 2013 statement, including determining whether there are outstanding records from William Beaumont hospital.  The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressor. 

All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

2.  Contact the VA examiner who conducted the November 2013 VA PTSD examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability other than PTSD was incurred in or aggravated by military service, including consideration of the August 1980 diagnosis of situational depression.

All opinions and conclusions expressed should be supported by a complete rationale in a report.   If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Contact the VA examiner who conducted the November 2013 VA stomach conditions examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current UGI condition is related to an in-service incident, injury, or event in active service, including the August 1980 diagnosis of acute gastritis.  

All opinions and conclusions expressed should be supported by a complete rationale in a report.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


